Citation Nr: 1815664	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-22 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD) with substance abuse, to include an evaluation in excess of 50 percent from May 8, 2009, to October 14, 2014; and an evaluation in excess of 70 percent from October 15, 2014, to March 15, 2016.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel




INTRODUCTION

The Veteran had honorable active duty service with the United States Marine Corps from February 1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which increased the disability rating for service-connected PTSD from 30 percent to 50 percent, effective as of 
May 8, 2009.  

By way of history, in an August 2000 rating decision, the RO granted service connection for the Veteran's PTSD and assigned an initial disability rating of 
10 percent, effective as of June 3, 1998.  Upon receipt of a new claim in June 2001, the RO issued a subsequent rating decision in September 2002, which increased the disability rating of the Veteran's service-connected PTSD from 10 percent to 
30 percent, effective as of June 7, 2001.  The Veteran did not appeal the September 2002 rating decision; however, he filed a claim for an increased rating for his service-connected PTSD in May 2009.  In an August 2009 rating decision, the RO continued the 30 percent disability rating.  

In January 2010, the Veteran filed a notice of disagreement (NOD) to the August 2009 rating decision, but did not file a formal appeal to the contested rating decision.  In October 2012, the RO issued another rating decision, which, as previously stated, increased the disability rating for the Veteran's service-connected PTSD from 30 percent to 50 percent, effective as of May 8, 2009.  In August 2013, the Veteran filed a NOD to the October 2012 rating decision, then timely filed an appeal.  

During the pendency of the appeal, in a July 2015 rating decision, the RO increased the Veteran's PTSD rating to 70 percent, effective as of October 15, 2014.  The Veteran is currently rated at 100 percent for PTSD with substance abuse, effective as of March 16, 2016.  Thus, the Veteran's appeal is limited to entitlement to a disability rating in excess of 50 percent from May 8, 2009, to October 14, 2014, and in excess of 70 percent from October 15, 2014, to March 15, 2016, as the 100 percent evaluation represents a full grant of the benefits sought on appeal as of March 16, 2016.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that prior to his current representation, the Veteran was represented by the Veterans of Foreign Wars of the United States (VFW).  VA received a signed VA Form 21-22 in April 2013, changing representation from VFW to the Disabled American Veterans.  


FINDINGS OF FACT

1.  For the period from May 8, 2009, to October 14, 2014, the Veteran's service-connected PTSD with substance abuse most closely approximates occupational and social impairment with reduced reliability and productivity.  

2.  For the period from October 15, 2014, to March 15, 2016, the Veteran's service-connected PTSD with substance abuse most closely approximates occupational and social impairment with deficiencies in work, family relationships, thinking and mood.  


CONCLUSIONS OF LAW

1.  For the period from May 8, 2009, to October 14, 2014, the criteria for a disability rating in excess of 50 percent for PTSD with substance abuse have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).  

2.  For the period from October 15, 2014, to March 15, 2016, the criteria for a disability rating in excess of 70 percent for PTSD with substance abuse have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties  

VA has completed the necessary steps in order to meet its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, the Board finds that the duties to notify and assist have been met.  

II.  Increased Rating  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran contends that he is entitled to an increased rating for his PTSD with substance abuse.  The Veteran's PTSD with substance abuse has been rated as 
50 percent disabling from May 8, 2009, to October 14, 2014, 70 percent disabling from October 15, 2014, to March 15, 2016, and 100 percent disabling, effective as of March 16, 2016, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  This Diagnostic Code provides that PTSD should be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  

Under the general formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.   Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  
The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See 38 C.F.R. § 4.130.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
"§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  79 Fed. Reg. 45,093, 45, (Aug. 4. 2014).  The RO certified the Veteran's appeal to the Board in August 2015; hence; DSM-5 is for application in this claim.  Nonetheless, with the adoption of the DSM-5, the general rating criteria remain the same, aside from no longer assigning a GAF score.  38 C.F.R. § 4.126(d).  

On VA examination in June 2009, the examiner noted that the Veteran continued to experience recurrent recollections of his in-service memories.  The Veteran reported that he stayed in the house most of the time and watched television.  He further reported that he only had one friend, and that he had given up his friends because most of them had drug addiction.  He also reported that he had not worked in the last 10 years due to knee and ankle problems.  
A mental status examination revealed that the Veteran was appropriately dressed and groomed.  The examiner noted that the Veteran appeared quite relaxed during the interview.  He did not appear to be depressed or sad; however, he reported that he was feeling edgy before the interview.  The examiner noted that the Veteran's speech was of normal rate and volume.  The Veteran indicated that he had problems with focusing due to having trouble with recalling and retaining information.  He also reported that he had anxiety attacks about once a month, characterized by chest pains and difficulty breathing.  He stated that he felt apprehensive when in crowded places.  The examiner noted that the Veteran reported that he had no delusions or hallucinations, and no obsessions or compulsions.  He demonstrated intact thought processes, and he was able to abstract proverbs quite well.  He had no suicidal or homicidal thoughts.  

Based on her findings, the examiner concluded the Veteran's prognosis as good.  She further noted that the Veteran was currently in remission, and that his symptoms of PTSD were mild to moderate in degree.  

In a January 2011 VA outpatient treatment record, the examiner noted that a mental status examination revealed that the Veteran was oriented to person, place, and time.  Speech was normal in rate and cadence.  The examiner noted no psychomotor agitation or retardation.  Mood and affect were dysthymic and anxious.  The Veteran denied suicidal ideations, homicidal ideations, and hallucinations.  The examiner further noted no psychosis, memory was grossly intact, and the Veteran was goal-directed.  

A July 2014 VA outpatient treatment record notes that the Veteran's mood was stable, and that he was future-oriented.  The Veteran reported that he was close to his son and teenage granddaughter.  The examiner assessed the Veteran's risk of self-harm to be low at that time.  

On VA examination in October 2014, the examiner noted that the Veteran's symptoms of PTSD included, but were not limited to, hyperarousal, hypervigilance, intrusive thoughts and images of the original traumatic events, avoidance of stimuli associated with the original traumatic events, anxiety, nightmares, emotionality, insomnia, irritability, isolation, and withdrawal from others and activities.  The examiner further noted that the Veteran's mood disorder included symptoms of moderate major depression, and that his alcohol and substance abuse were active.  The examiner identified the Veteran's level of occupational and social impairment as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  

Based on his findings, the examiner noted that the Veteran needed to seek follow-up treatment.  The examiner further noted that the Veteran required ongoing medication management, group psychotherapy, and drug and alcohol treatment.  In addition, the examiner indicated that the Veteran did not appear to pose any threat of danger or injury to self or others.  

In a November 2014 VA outpatient treatment record, the examiner noted that there was no evidence of suicidality (ideation, plan, or intent).  In addition, there was no evidence of dangerousness to others.  

A December 2015 VA outpatient treatment record indicates that the Veteran was oriented to his own ability and knew his own limitations.  In a subsequent December 2015 VA outpatient record, the examiner noted that the Veteran reported that he was "doing okay".  The Veteran was specifically asked and denied having any suicidal or homicidal ideations, intent, or plans.  

In a January 2016 VA outpatient record of telephone contact with the Veteran, the examiner noted that the Veteran seemed happy and that he reported that he called to "check in".  The Veteran also reported that he was spending time with a friend at the time.  

Based on the foregoing evidence, for the period on appeal from May 8, 2009, to October 14, 2014, the Board finds that a rating in excess of 50 percent is not warranted.  The Veteran's symptoms of PTSD with substance abuse recorded during this time period do not more closely approximate the disability picture contemplated by the rating criteria warranting a 70 percent rating, which is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  

The Board recognizes that in the June 2009 VA examination, the Veteran reported symptoms of anxiety and problems with focusing due to having trouble recalling and retaining information.  However, in the opinion of the Board, the frequency, severity and duration of these symptoms have not been productive of occupational and social impairment with deficiencies in work, family relationships, judgment and mood, as all of the medical evidence relevant to the period from May 8, 2009, to October 14, 2014, shows that the Veteran maintained intact thought processes.  Moreover, a July 2014 VA outpatient medical record notes that the Veteran reported that he was close to his son and teenage granddaughter.  

Furthermore, there is no report or assertion of any suicidal ideation, obsessional rituals, abnormal speech, near-continuous panic or depression affecting the Veteran's ability to function, spatial disorientation, neglect of personal appearance and hygiene, or difficulty in adapting to stressful circumstances, or symptoms of the same type and degree.  Indeed, the June 2009 VA examiner concluded that that the Veteran's prognosis was good.  She further noted that the Veteran was currently in remission, and that his symptoms of PTSD were mild to moderate in degree.  Thus, the Board does not find that the evidence shows that the Veteran demonstrated symptomatology consistent with a higher 70 percent rating.  

Finally, based on the foregoing evidence, at no point during the period of the appeal from October 15, 2014, to March 15, 2016, is the service-connected psychiatric disorder shown to have met the criteria for the higher rating of 100 percent.  As noted, a 100 percent rating requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  

With respect to social functioning, the record reflects that the Veteran is socially withdrawn, but he still maintains relationships with his family and friends.  Thus, it cannot be said that he has "total" social impairment, and such is consistent with the findings on examination.  

For these reasons, the Board finds that at no time during the periods in question has the disability warranted more than a 50 percent evaluation from May 8, 2009, to 
October 14, 2014, and more than a 70 percent evaluation from October 15, 2014, to March 15, 2016.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In reaching the decisions of each specified period of time during the appeal, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49, 55-56 (1990).  













	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to disability rating in excess of 50 percent for service-connected PTSD with substance abuse, from May 8, 2009, to October 14, 2014, is denied.  

Entitlement to a disability rating in excess of 70 percent for service-connected PTSD with substance abuse, from October 15, 2014, to March 15, 2016, is denied.  



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


